File Name: 09a0630n.06

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                             No. 09-5132

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                           FILED
ROXANNE MORAY,                                                                         Sep 03, 2009
                                                                                 LEONARD GREEN, Clerk
          Plaintiff-Appellant,

v.                                                           ON APPEAL FROM THE
                                                             UNITED STATES DISTRICT
NOVARTIS PHARMACEUTICALS                                     COURT FOR THE MIDDLE
CORPORATION,                                                 DISTRICT OF TENNESSEE

          Defendant-Appellee.


                                                        /

Before:          MARTIN, COLE, and KETHLEDGE; Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge.              Roxanne Moray worked for Novartis

Pharmaceuticals Corporation as a sales representative. After Novartis terminated her employment,

she sued the company alleging retaliation under Tennessee law, negligent or intentional

misrepresentation, and outrageous conduct. The district court granted Novartis’s motion for

summary judgment, finding that Moray did not point to evidence sufficient to permit a jury to find

in her favor on any of her claims.

          After reviewing the record and briefs, we AFFIRM the district court’s disposition of the case

and adopt its thorough and well-reasoned opinion as our own. See Moray v. Novartis Pharm. Corp.,

2009 WL 82471 (M.D. Tenn. Jan. 9, 2009).